Citation Nr: 0104184	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  96-09 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total rating for compensation based on 
individual unemployability due to a service-connected 
disability prior to August 7, 1995.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1942 to April 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim for a 
total rating for compensation based on individual 
unemployability due to a service-connected disability.  The 
veteran filed a timely appeal to this adverse determination.

The Board notes that the veteran also appealed the RO's 
October 1995 denial of his claim for an increased rating for 
his service-connected post-traumatic stress disorder (PTSD).  
In a decision dated in April 1998, the Board granted an 
increased rating to 100 percent for this disorder, and 
returned this issue to the RO for the assignment of an 
effective date for this increase.  The veteran has since 
appealed the RO's assignment of August 7, 1995 as the 
effective date for this increase, and this earlier effective 
date issue is now before the Board.  However, the Board shall 
address this claim in a separate rating decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's claim for a total rating for compensation 
based on individual unemployability due to a service-
connected disability was received by VA on August 7, 1995.

3.  The evidence does not indicate that the veteran was 
totally disabled due to a service-connected disability during 
the one-year period prior to the August 7, 1995 receipt of 
his claim for such benefit.
CONCLUSION OF LAW

The criteria for the grant of a total rating for compensation 
based on individual unemployability due to a service-
connected disability prior to August 7, 1995 have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.114, 3.340, 3.341, 3.400, 4.16, 4.19 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Board's earlier decision in this 
case, dated in April 1998, was vacated and remanded by the 
United States Court of Appeals for Veterans Claims (Court) in 
an order dated in June 2000, following the filing of both a 
Brief of the Appellant and an Appellee's Motion for Summary 
Affirmance, for Acceptance of this Motion in Lieu of a Brief, 
and for a Stay of Proceedings.  In this order, the Court 
indicated that the Board erred in determining that in light 
of VA's grant of the veteran's claim for an increased rating 
to 100 percent for his service-connected PTSD, the issue of 
his entitlement to a total rating for compensation based on 
individual unemployability due to a service-connected 
disability (TDIU) had become moot.  Specifically, the Court 
noted that during the pendency of the veteran's appeal of the 
Board's denial of his claim for a TDIU, the RO had assigned 
an effective date of August 7, 1995 for the grant of a 100 
percent rating for the veteran's PTSD.  The Court then found 
that "[s]ince there is a possibility that the appellant 
might be entitled to an award for TDIU prior to his effective 
date for PTSD, the issue of TDIU is not moot as indicated by 
the Board.  The issue requires a factual determination as to 
eligibility." 

In an Additional Argument & Evidence Submitted in Support of 
Claim, received by the Board in December 2000, the veteran's 
attorney stated that "[t]he veteran claims that under 38 
C.F.R. § 3.400(o)(2), he would be potentially entitled to 
TDIU one year prior to his August 11, 1995, formal claim for 
TDIU."  Thus, there appears to be no dispute that the VA 
Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, submitted by the 
veteran in August 1995, constitutes the veteran's claim for a 
TDIU.  The Board notes that while the veteran's attorney 
indicated that the date of receipt of this claim was August 
11, 1995, apparently based on the stamp on the front of this 
application, a stamp on the reverse of this form indicates 
that it was actually received several days earlier, on August 
7, 1995.  Therefore, the Board finds that the date of receipt 
of this claim was August 7, 1995.

In analyzing the veteran's claim, the Board initially notes 
that the record indicates that the RO has obtained all 
relevant medical records, and has also furnished the veteran 
with several recent VA examinations.  Accordingly, the Board 
considers that all necessary notice has been furnished, and 
that VA's duty to assist the veteran with regard to his claim 
has been fulfilled.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. §§ 5103 and 5103A, 5106-7). 

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. § 
3.400(o)(1).  Under the general rule provided by the law, an 
effective date for an increased rating may be assigned later 
than the date of receipt of claim -- if the evidence shows 
that the increase in disability actually occurred after the 
claim was filed -- but never earlier than the date of claim.  

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If 
the evidence shows that the increase in disability occurred 
prior to the date of receipt of claim, the RO may assign the 
earliest date as of which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); see Harper v. Brown, 10 Vet. App. 125 (1997); 
see also VAOPGCPREC 12-98 (Sept. 23, 1998).

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase)."  Id.  The Court further 
stated that the phrase "otherwise, date of receipt of 
claim" provides the applicable effective date when a 
factually ascertainable increase occurred more than one year 
prior to receipt of the claim for increased compensation.  
Id.; see VAOPGCPREC 12-98 at 2 (Sept. 23, 1998).  That is, 
because neither 38 U.S.C. § 5110(b)(2) nor 38 C.F.R. § 
3.400(o)(2) refer to the date of the claim as the effective 
date of an award of increased disability compensation, the 
effective date for increased disability compensation is the 
date on which the evidence establishes that a veteran's 
disability increased, if the claim is received within one 
year from such date.  The effective date of an increased 
rating would be the date of claim only if the claim is not 
received within the year following the increase in 
disability, as explained in Harper.  VAOPGCPREC 12-98 at 3.  
Therefore, the Board shall analyze whether there is evidence 
of record indicating that the veteran was totally disabled 
due to service-connected disability at any time within one 
year prior to the RO's receipt of his claim for a TDIU on 
August 7, 1995.

The law provides that a total disability rating based on 
individual unemployability due to one or more service-
connected disabilities may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of such service-connected disabilities.  38 C.F.R. 
3.340, 3.341, 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19.  The regulations provide that 
where, as here, the veteran has a single service-connected 
disability, that disability must be rated as 60 percent 
disabling or more before a total rating may be assigned.  38 
C.F.R. § 4.16(a).

The Court has held that, in claims for a total rating based 
on individual unemployability, the Board must make a 
determination without taking the veteran's age and 
nonservice-connected disabilities into consideration, and 
whether there are circumstances that put the veteran in a 
different position than another veteran with the same 
disability rating.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  It is insufficient that the veteran is unemployed or 
has difficulty obtaining employment, the issue turns on 
whether the veteran is capable of performing the physical and 
mental acts required of employment, apart from nonservice-
connected disabilities.  Id.

In this case, in the year prior to August 7, 1995, the 
veteran had one service-connected disability, PTSD, rated as 
50 percent disabling.  This disability rating was less than 
the 60 percent rating required by regulation for the 
assignment of a total rating.  Thus, the Board finds that the 
veteran failed to meet the initial criteria for consideration 
of a total rating based on individual unemployability due to 
a service-connected disability.

The Board has nevertheless considered the veteran's 
contention that he was unemployable from August 7, 1994 to 
August 6, 1995 due to the severity of his PTSD disorder.  The 
Board initially notes that the veteran's claims file contains 
no medical evidence relating to the severity of the veteran's 
PTSD created during the one-year period in question.  
However, the veteran's claims file does contain VA outpatient 
treatment notes which cover a multi-year period up until June 
1994, just prior to the one-year period in question, and 
which are relevant to the level of the veteran's disability 
during the period in question.  These notes reflect ongoing 
complaints of difficulty sleeping, restlessness, nervousness, 
and crying spells.  He indicated that he tried to keep 
himself busy and occupied, often performing yardwork and 
housework, and assisting elderly widows in his neighborhood.  
These notes indicate that the veteran was taking prescription 
medication for his nerves.

In addition, in July 1994, just prior to the commencement of 
this one-year period, the veteran underwent a VA PTSD 
examination.  At that time, the examiner noted that the 
veteran had worked for the same company for 31 years before 
retiring, and had been married to the same woman for 47 
years.  The examiner also indicated that while the veteran 
was aware of his problems over the years, he "just kind of 
buried them and he continued to work and he finished his 31 
years at General Mills and lives on a very modest 
retirement."  On mental status examination, the veteran was 
alert and spry, and looked much younger than his stated age.  
His speech was very clear and spontaneous.  His mood was 
somewhat anxious, and his wife noted that the veteran felt 
extremely guilty about his actions during World War II.  His 
affect was appropriate, and he denied any hallucinations or 
delusions.  His thought process was productive and 
spontaneous, and he was very logical.  The veteran had 
excellent word usage skills, and his thought showed no 
obsessions, compulsions, phobias, or delusions.  His abstract 
thinking was excellent, as was his memory for both remote and 
recent past memory.  He showed a high level of intelligence, 
and his insight and judgment were both good.  There was some 
depression, although the veteran denied any suicidal or 
homicidal ideation.  The examiner rendered an Axis I 
diagnosis of PTSD.  He also opined that while the veteran had 
worked for 31 years, he doubted if he had worked to his 
potential.

In addition, in September 1995, just after the conclusion of 
the one-year period in question, the veteran again underwent 
a VA PTSD examination.  At that time, the examiner noted that 
the veteran had worked at the same company, a feed mill, for 
31 years, and had voluntarily retired in 1979 at age 65.  
Mental status examination revealed that the veteran was 
oriented to all three spheres, with a pleasant and 
appropriate affect.  His judgment was adequate, and his 
insight was sufficient.  His peer relationships were deemed 
to be fair, while his memory and concentration were fairly 
good.  His energy was adequate, and he denied any 
hallucinations, paranoia, delusions, or phobias.  He did 
complain of sleep disturbance and periodic nightmares, as 
well as depression when he remembered his combat experiences.  
He reported that he occasionally thought of suicide, but 
denied any suicidal or homicidal ideation.  He also 
reportedly harbored some guilt and anger.  The examiner 
diagnosed PTSD with underlying depression.  He further stated 
that while the veteran met the criteria for a diagnosis of 
PTSD, "his symptoms are not as severe as many people with 
this disorder."  The examiner stated that the veteran's 
incapacity was "mild to moderate," noting that he 
functioned at home and socialized.

In addition, a review of the information entered in the 
veteran's VA Form 21-8940 indicates that when he was asked 
whether he left his last job because of his disability, he 
checked the box for "No."  He also indicated that he did 
not expect to receive either disability retirement benefits 
or workers compensation benefits.

The veteran undoubtedly experienced impairment in his ability 
to perform substantially gainful employment due to his 
service-connected disability during the one-year period in 
question, as evidenced by his 50 percent disability 
evaluation.  However, "[t]he percentage ratings represent as 
far as can practicably be determined the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations."  38 
C.F.R. § 4.1 (2000).  The Board believes, in light of the 
medical examinations and outpatient treatment notes discussed 
above, that the VA Schedule for Rating Disabilities and the 
disability evaluation assigned to the veteran's PTSD disorder 
under that schedule accurately reflected the veteran's 
overall impairment to his earning capacity due to his 
service-connected disability.  Therefore, a total rating for 
compensation based on individual unemployability due to a 
service-connected disability prior to August 7, 1995 is not 
warranted, and the appeal must be denied.

The Board has considered the veteran's contention, as set 
forth by his attorney in the above-referenced Additional 
Argument & Evidence Submitted in Support of Claim, received 
by the Board in December 2000, that the veteran is entitled 
to "a C&P examination [] in which a psychiatrist may review 
the records and provide a retrospective opinion as to whether 
the veteran was employable from February 9, 1993, through 
August 7, 1995.  This action would not only comply with 38 
C.F.R. § 4.2 and 38 U.S.C. § 5103(A)(2)(c), but would also be 
prudent in light of McGrath, which states retrospective 
evidence may be used to determine the appropriate effective 
date for a rating."

However, the Board finds that the situation presented in 
McGrath v. Gober, 14 Vet. App. 28 (2000) differs from the 
situation presented in the instant case in two significant 
respects.  First, McGrath dealt with a situation where the 
Board found that "the appellant had a pending and 
unadjudicated claim" which "remains pending for the 
purposes of the assignment of an effective date for that 
disability."  Id. at 35.  In the instant case, there is no 
evidence - and indeed the veteran has not claimed - that the 
RO failed to adjudicate a prior claim for total rating for 
compensation based on individual unemployability due to a 
service-connected disability.  On the contrary, as discussed 
at the outset of this decision, the veteran and his attorney 
appear to agree that the veteran's claim for a total rating 
for compensation based on individual unemployability due to a 
service-connected disability was received by VA on August 7, 
1995.  This claim was clearly adjudicated by the RO, and, 
indeed, the RO's denial of this claim forms the basis for the 
veteran's present appeal.

A second, and more important, difference is that in McGrath, 
the Court found that the Board had essentially failed to 
properly consider existing current medical evidence opining 
to the date of onset of the veteran's disability.  Id. at 35.  
In this case, by contrast, the Board has considered all of 
the evidence of record, including evidence received 
subsequent to the August 7, 1995 date of receipt of claim, 
but has found no evidence - created either during the one-
year period in question or afterward - that the veteran was 
totally disabled at any time from August 7, 1994 to August 7, 
1995.  The Board further finds that there is adequate medical 
evidence of record, including the lengthy July 1994 and 
September 1995 VA psychiatric examination reports, upon which 
to accurately and adequately evaluate the level of severity 
of the veteran's service-connected disorder during the period 
in question.  The Board concedes that, pursuant to McGrath, 
there could be specific cases in which a current examination 
or opinion might be required in order to correctly evaluate 
the level of severity of a veteran's disability at some time 
in the past.  However, given the fact that there is ample 
evidence both just prior to and just after the one-year 
period in question, the Board finds that this case does not 
present such a situation.

As a final matter, the Board observes that in the Court's 
June 2000 order, there appears to be some confusion as to the 
RO's characterization of the August 7, 1995 VA Form 21-8940, 
claim for TDIU.  The Court noted the veteran's contention 
that this form should be viewed as a notice of disagreement 
to the RO's denial of the veteran's claim for an increased 
rating for PTSD, rather than as a new claim, but stated that 
the veteran's argument on that point was without merit as 
"this is in fact what occurred."  However, this statement 
appears to be in error, as the RO treated this form not as a 
notice of disagreement, but rather as a new claim for a TDIU 
as well as an implied claim for an increased rating for PTSD.  
In any case, the Court made clear that "[t]he appellant's 
claim for an earlier effective date for his PTSD rating [] is 
not yet the subject of a final decision of the Board and 
therefore not properly before this Court."  As such, the 
Board finds that the Court's characterization of the RO's 
treatment of the VA Form 21-8940 was merely intended as 
clarifying discussion, and is not a binding finding of fact 
on the Board.


ORDER

A total rating for compensation based on individual 
unemployability due to a service-connected disability prior 
to August 7, 1995 is denied.


		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

